717 S.E.2d 476 (2011)
290 Ga. 74
In the Matter of Paul T. ROBINSON.
No. S11Y1383.
Supreme Court of Georgia.
November 7, 2011.
Paula J. Frederick, General Counsel State Bar, A.M. Christina Petrig, Asst. Gen. Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on a Notice of Discipline filed by the Office of General Counsel of the State Bar of Georgia, at the direction of the Investigative Panel of the State Disciplinary Board. The State Bar seeks the disbarment of Paul T. Robinson (State Bar. No. 610675). The State Bar attempted to serve Robinson personally at the address listed with the State Bar, but the sheriff filed a return of service non est inventus. The State Bar then properly served Robinson by publication pursuant to Bar Rule 4-203.1(b)(3)(ii), but Robinson failed to file a notice of rejection. Therefore, he is in default, has waived his rights to an evidentiary hearing, and is subject to such discipline and further proceedings as may be determined by this Court. See Bar Rule 4-208.1(b).
The facts, as deemed admitted by virtue of Robinson's default, show that Robinson became ineligible to practice law on September 1, 2008 because of his failure to pay his State Bar dues. He was placed on Continuing Legal Education suspension effective May 21, 2009 and was also placed on administrative suspension for a period of one year, effective July 29, 2009. Nevertheless, he represented a client with regard to a contract to purchase real estate in March 2009, identified himself as the client's attorney, and in a communication with the real estate agent, threatened to initiate litigation. He failed to file a response with the Investigative Panel in this matter. The Investigative Panel found that by these actions Robinson violated Rules 5.5(a), 8.4(a)(4), and 9.3 of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d). The maximum sanction for a violation of Rules 5.5(a) and 8.4(a)(4) is disbarment and the maximum sanction for a violation of Rule 9.3 is a public reprimand.
In aggravation of discipline, the Investigative Panel considered that Robinson acted willfully and dishonestly in practicing law while he was ineligible to do so and that he failed to cooperate with the State Bar. Additionally, in 1998 Robinson received a public reprimand and a suspension of one year. In the Matter of Robinson, 269 Ga. 85, 495 S.E.2d 28 (1998).
*477 Given Robinson's failure to file a response with the Investigative Panel and his prior disciplinary history, we agree that disbarment is the appropriate sanction in this matter. It is hereby ordered that the name of Paul T. Robinson be removed from the rolls of persons authorized to practice law in the State of Georgia. Robinson is reminded of his duties pursuant to Bar Rule 4-219(c).
Disbarred.
All the Justices concur.